UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6652



THOMAS R. MORKE,

                                           Petitioner - Appellant,

          versus


ELLIS B. WRIGHT, JR., Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-94-42-R)


Submitted:   May 29, 1998                  Decided:   July 16, 1998


Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas R. Morke, Appellant Pro Se. Thomas Drummond Bagwell, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Thomas Morke noted his appeal on May 5, 1997 of

three district court orders. Morke’s appeal from two of the orders,

entered on November 5, 1996 and January 31, 1997, is untimely. The

time periods for filing notices of appeal are governed by Fed. R.

App. P. 4. These periods are “mandatory and jurisdictional.” Brow-

der v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

Parties to civil actions have thirty days within which to file in

the district court notices of appeal from judgments or final

orders. Fed. R. App. P. 4(a)(1). The only exceptions to the appeal

period are when the district court extends the time to appeal under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6). Morke’s failure to file his notice of appeal as to

these two orders within the thirty-day appeal period or to obtain

an extension of the appeal period deprives us of jurisdiction to

review these orders. We deny a certificate of probable cause and

dismiss the appeal as to these orders.

     Morke’s appeal of the district court’s order denying his Rule

60(b) motion for relief from judgment, however, is timely. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny a certificate of probable

cause and dismiss the appeal on the reasoning of the district

court. Morke v. Wright, No. CA-94-42-R (W.D. Va. Apr. 17, 1997). We


                                2
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3